DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on October 16, 2020, after Final Rejection in the Final Office Action of July 23, 2020 (“FOA”).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action, or the FOA, has been withdrawn pursuant to 37 CFR 1.114.  Furthermore, Applicant filed a submission accompanying the RCE also on October 16, 2020, which has been entered.
Non-Final Office Action
This Office Action responds to Applicant’s “RESPONSE TO OFFICE ACTION ACCOMPANIED BY RCE” (“Amendment”) filed October 16, 2020 as the RCE’s submission. 
Status of Claims
In the Amendment, claims 1, 3-7, 9, 11, 13-14 & 16-20 have been currently amended, and claims 2, 8, 10, 12 & 15 have been previously presented. As a result, the 35 U.S.C. 112(b) rejection of claims 1-6, 9 & 16 made in the FOA has been withdrawn as overcome, yet new such rejections arise, as can be seen below. Thus, claims 1-20 are pending and have been examined. The rejections to the claims and response to Applicants’ arguments are set forth below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for trusted application transactions, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as generating, in response to an installation of a first merchant application of a user, a first merchant application identifier that identifies software usable to create the first merchant application, associating the first merchant application identifier with a device hardware identifier that is unique to the user, generating, in response to an installation of a second merchant application of the user, a second merchant application identifier that identifies software usable to create the second merchant application, associating the second merchant application identifier with the device hardware identifier, processing a second merchant application transaction that was generated by a merchant and the second merchant application, determining that the second merchant application transaction should be declined based on using a first risk model, identifying, in response to the determining, the device hardware identifier and a user account identifier that is unique to a user account utilized with the first merchant application, retrieving, using a combination of the device hardware identifier, the first merchant application identifier, and the user account identifier, user device application history information that includes information associated with previous transactions conducted using the first merchant application before the processing of the second merchant application transaction, and evaluating, based on the previous transactions conducted using the first merchant application, whether to override the determining that the second merchant application transaction should be declined based on using the first risk model, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligation; advertising, 
Analysis: In the instant case, claim 7 (a “method for…trusted application transactions”) is directed to a process. The limitations of “generating, by an account provider…in response to an installation of a first merchant application o[f] a user…a first merchant application identifier that identifies software usable to create the first merchant application; associating, by the account provider…the first merchant application identifier with a device hardware identifier that is unique to the user…; generating, by the account provider…in response to an installation of a second merchant application o[f] the user…a second merchant application identifier that identifies software usable to create the second merchant application; associating, by the account provider…the second merchant application identifier with the device hardware identifier; processing, by the account provider…a second merchant application transaction that was generated by a merchant…and the second merchant application, wherein the processing comprises receiving transaction information and identifying the second merchant application via retrieving the second merchant application identifier from the transaction information; determining, by the account provider…that the second merchant application transaction should be declined based on using a first risk model; identifying, by the account provider…in response to the determining, the device hardware identifier and a user account identifier that is unique to a user account utilized with the first merchant application; retrieving, by the account provider…from at least one [physical storage location] using a combination of the device hardware identifier, the first merchant application identifier, and the user account identifier, user…application history information that includes information associated with previous transactions conducted using the first merchant application before the processing of the second merchant application transaction; and evaluating, by the account provider…based on the previous transactions conducted using the first merchant application, whether to override the determining that the second merchant application transaction should be declined based on using the first risk model” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as generating, in response to an installation of a first merchant application of a user, a first merchant application identifier that identifies software usable to create the first merchant application, associating the first merchant application identifier with a device hardware identifier that is unique to the user, generating, in response to an installation of a second merchant application of the user, a second merchant application identifier that identifies software usable to create the second merchant application, associating the second merchant application identifier with the device hardware identifier, processing a second merchant application transaction that was generated by a merchant and the second merchant application, determining that the second merchant application transaction should be declined based on using a first risk model, identifying, in response to the determining, the device hardware identifier and a user account identifier that is unique to a user account utilized with the first merchant application, retrieving, using a combination of the device hardware identifier, the first merchant application identifier, and the user account identifier, user device application history information that includes information associated with previous transactions conducted using the first merchant application before the processing of the second merchant application transaction, and evaluating, based on the previous transactions conducted using the first merchant application, whether to override the determining that the second merchant application transaction should be declined based on using the first risk model, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligation; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than an implicit processor (not explicitly recited in the claim but implicitly performing the steps of the method) and an account provider device (which may be or include the implicit processor), interacting with a user device (of a consumer), a merchant device, and at least one database (as well as a first merchant application, a first merchant application identifier, software usable to create the first merchant application, a device hardware identifier, a second merchant application, a second merchant application identifier, software usable to create the second merchant application, a second merchant application transaction, transaction information, a first risk model, a user account identifier, a user account utilized with the first merchant application, a combination of the device hardware identifier, the first merchant application identifier, and the user account identifier, user device application history information, and information associated with previous transactions conducted using the first merchant application before the processing of the second merchant application transaction, all of which being merely abstract information, abstract static/programmable data, abstract software code or software per se and/or executable instructions), nothing in the claim precludes the steps recited in claim 7 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 7 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional elements of the implicit processor and the account provider device, interacting with the user device, the merchant device, and the at least one database to perform all the steps. A plain reading of FIG. 8 as well as its associated descriptions in paragraphs [0088]-[0097] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Applicants’ Specification, paras. [0096] (“It is also contemplated that software identified herein may be implemented using one or more general purpose or specific purpose computers and/or computer systems, networked and/or otherwise.”). Hence, the additional elements in the claims of the implicit processor, the account provider device, the user device, the merchant device, and the at least one database are all generic computing components suitably programmed to perform their respective functions. The implicit processor, the account provider device, the user device, the merchant device and the at least one database are also recited at a high-level of generality, e.g., as generic processors, devices, and databases performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 7 is directed to an abstract idea. 
In addition to the implicit processor, the account provider device, the user device, the merchant device, and the at least one database of independent claim 7, independent claims 1 & 14 further contain the additional generic computing elements of: a system (claim 1), a non-transitory memory (claim 1), one or more hardware processors (claim 1), a network (claims 1 & 14), a non-transitory machine-readable medium (claim 14), and a machine (claim 14).   
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the implicit processor (claims 7 & 14), the account provider device (claim 7), the user device (claims 1, 7 & 14), the merchant device (claims 1, 7 & 14), the at least one database (claims 1, 7 & 14), the system (claim 1), the non-transitory memory (claim 1), the one or more hardware processors (claim 1), the network (claims 1 & 14), the non-transitory machine-readable medium (claim 14), and the machine (claim 14) used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 7 is not patent eligible, nor are independent claims 1 & 14 patent eligible based on similar reasoning and rationale.
Dependent claims 2-6, 8-13 & 15-20 when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2, 8 & 15, the limitations of “The system of claim 1, wherein the second merchant application transaction includes a request to add the user account as a payment option with the second merchant application or a request to perform a transaction in the second merchant application using the user account” (claim 2), “The method of claim 7, wherein the second merchant application transaction includes instructions to add the user account as a payment option with the second merchant application or instructions to perform a transaction in the second merchant application using the user account” (claim 8), and “The non-transitory machine-readable medium of claim 14, wherein the second merchant application transaction includes a request to add the user account as a payment option with the second merchant application or a request to perform a transaction in the second merchant application using the user account” (claim 15), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the second merchant application transaction (and what it includes) in a method for trusted application transactions.
In claims 3, 9 & 16, the limitations of “The system of claim 1, wherein the first merchant application identifier identifies a first Application Programming Interface (API) usable to create the first merchant application, wherein the second merchant application identifier identifies a second API usable to create the second merchant application, and wherein the device hardware identifier includes an International Mobile Equipment Identity (IMEI) number, a Mobile Equipment Identifier (MEID) number, an Electronic Serial Number (ESN), or an International Mobile Subscriber Identity (IMSI) number” (claim 3), “The method of claim 7, wherein the first merchant application identifier identifies a first Application Programming Interface (API) usable to create the first merchant application, wherein the second merchant application identifier identifies a second API usable to create the second merchant application, and wherein the device hardware identifier includes an International Mobile Equipment Identity (IMEI) number, a Mobile Equipment Identifier (MEID) number, an Electronic Serial Number (ESN), or an International Mobile Subscriber Identity (IMSI) number” (claim 9), and “The non-transitory machine-readable medium of claim 14, wherein the first merchant application identifier identifies a first Application Programming Interface (API) used to create the first merchant application, wherein the second merchant application identifier identifies a second API used to create the second merchant application, and wherein the device hardware identifier includes an International Mobile Equipment Identity (IMEI) number, a Mobile Equipment Identifier (MEID) number, an Electronic Serial Number (ESN), or an International Mobile Subscriber Identity (IMSI) number” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the first and second merchant application identifiers and the device hardware identifier in a method for trusted application transactions.
In claims 4, 5 & 6, the limitations of “The system of claim 1, wherein the approving includes: determining a number of first merchant application transactions included in the user device application history information, wherein: in response to determining the user device application history information includes a single first merchant application transaction associated with the first merchant application: determining that the single first merchant application transaction was performed within a maximum time period and did not result in a loss and, in response, approving the second merchant application transaction; or in response to determining that user device application history information includes a plurality of first merchant application transactions associated with the first merchant application: determining that none of the plurality of first merchant application transactions resulted in a loss and, in response, approving the second merchant application transaction” (claim 4), “The system of claim 1, wherein the approving includes: determining that the user device application history information identifies that an authentication flow has previously been completed with the first merchant application and, in response, approving the second merchant application transaction” (claim 5) and “The system of claim 1, wherein the approving includes: analyzing behavior information included in the user device application history information and associated with the one or more uses of the first merchant application and, in response, approving the second merchant application transaction” (claim 6), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the step of approving (and the further steps that this step includes) in a method for trusted application transactions.
In claims 10, 11, 12 & 13, the limitations of “The method of claim 7, wherein the evaluating comprises approving the second merchant application transaction in response to the following: determining, by the account provider device, that the user device application history information includes a single first merchant application transaction associated with the first merchant application; and determining, by the account provider device, that the single first merchant application transaction was performed within a maximum time period and did not result in a loss” (claim 10), “The method of claim 7, wherein the evaluating comprises approving the second merchant application transaction in response to the following: identifying, by the account provider device, that user device application history information includes a plurality of first merchant application transactions associated with the first merchant application; and determining, by the account provider device, that none of the plurality of first merchant application transactions resulted in a loss” (claim 11), “The method of claim 7, wherein the evaluating comprises approving the second merchant application transaction in response to: identifying, by the account provider device using the user device application history information, that an authentication flow has previously been completed with the first merchant application” (claim 12) and “The method of claim 7, wherein the evaluating comprises approving the second merchant application transaction in response to: analyzing, by the account provider device, behavior information included in the user device application history information and associated with the one or more uses of the first merchant application” (claim 13), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the step of evaluating, by the account provider device based on the details of the one or more uses of the first merchant application included in the user device application history information, whether to override the determining that the second merchant application transaction should be declined based on using the first risk model (and the further steps that this step includes) in a method for trusted application transactions.
In claims 17, 18, 19 & 20, the limitations of “The non-transitory machine-readable medium of claim 14, wherein the approving includes: determining the user device application history information includes a single first merchant application transaction associated with the first merchant application; and determining that the single first merchant application transaction was performed within a maximum time period and did not result in a loss and, in response, approving the second merchant application transaction” (claim 17), “The non-transitory machine-readable medium of claim 14, wherein the approving includes: determining that user device application history information includes a plurality of first merchant application transactions associated with the first merchant application; and determining that none of the plurality of first merchant application transactions resulted in a loss and, in response, approving the second merchant application transaction” (claim 18), “The non-transitory machine-readable medium of claim 14, wherein the approving includes: determining that the user device application history information identifies that an authentication flow has previously been completed with the first merchant application and, in response, approving the second merchant application transaction” (claim 19), and “The non-transitory machine-readable medium of claim 14, wherein the approving includes: analyzing behavior information included in the user device application history information and associated with the one or more uses of the first merchant application and, in response, approving the second merchant application transaction” (claim 20), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the step of approving (and the further steps that this step includes) in a method for trusted application transactions.
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-20 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, 10-15 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kortina et al., U.S. Pat. Pub. 2014/0143145 A1 (“Kortina”) in view of Loganathan et al., U.S. Pat. Pub. 2018/0247312 A1 (“Loganathan”).
As to claim 1, Kortina teaches, suggests and discloses a “system” (see, e.g., Kortina, para. [0023] (“the present disclosure describes a system)) “comprising:”
“a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:”. See, e.g., Kortina, paras. [0023] (“the present disclosure describes a system including a processor and a memory, the memory storing instructions that, when executed by the processor, cause the processor to”); [0026] (“the present disclosure describes a non-transitory computer readable medium having instructions stored thereon, where the instructions, when executed by a processor, cause the processor to”).
“generating, in response to an installation of a first merchant application on a user device of a consumer, a first merchant application identifier that identifies software usable to create the first merchant application, wherein the first merchant application is associated with a first merchant”. See, e.g., Kortina, para. [0040] (“A user may install the retail mobile application 108 upon the mobile device 102 and initiate a transaction. The payment software library 110, in some implementations, provides a unique device identifier 128 to the payment gateway 104 to identify any payment instruments already registered to the payment gateway 104 by the mobile device 102. For example, the unique device identifier may include…a unique identifier allocated by the retailer via the retail mobile application 108 [this unique identifier is the first merchant application identifier, and the retailer is the merchant].”); [0041] (“The retail mobile application 108 may store the unique identifier in a memory location accessed by the payment software library 110 (e.g., a memory location available to any mobile application executing the functionality provided by the payment software library 110) [thus, the first merchant application identifier identifies software usable to create the first merchant application”)…device identifiers 124 stored within a payment gateway database 122. Each device identifier 124 within the payment gateway database 122, for example, may be associated with one or more card identifiers 126...[which] may include identifiers representing…stored value cards, gift cards [thus, the device identifiers 124 and the card identifiers 126 are also potential first/second merchant application identifiers]”).
“associating the first merchant application identifier with a device hardware identifier that is unique to the user device”. See, e.g., Kortina, paras. [0011] (“to uniquely identify the customer, the intermediary party may derive identifying information from the customer computing device (e.g., a unique device identifier, telephone number, unique identifier associated with the intermediary party software library installed upon the customer computing device, etc.) [identifying information associating the first merchant application identifier, e.g., unique identifier associated with intermediary party software library, with the unique device hardware identifier].”); [0017] (“The method may include identifying, by a processor of a second computing device, one or more payment options [e.g., card identifiers 126 and device identifiers 124 above as the first merchant application identifiers] associated with the device identifier [device hardware identifier]”); [0026] (same, “the one or more payment options are associated with the device identifier”); [0041] (“if a device identifier 128 has not yet been established, the payment software library 110 requests a unique identifier for the mobile device 102 [device hardware identifier]. For example, the payment gateway 104 may allocate a unique identifier (e.g., random number, string, etc.) for uniquely identifying the mobile device 102. The retail mobile application 108 may store the unique identifier in a memory location accessed by the payment software library 110 (e.g., a memory location available to any mobile application executing the functionality provided by the payment software library 110). The payment gateway 104, upon receipt of the device identifier 128, attempts to identify one or more stored (e.g., registered) cards using a card identification engine 116. For example, the card identification engine 116 may match the device identifier 128 [device hardware identifier] to device identifiers 124 [first merchant application identifier] stored within a payment gateway database 122. Each device identifier 124 within the payment gateway database 122, for example, may be associated with one or more card identifiers 126. Although described in the following examples as operations performed in relation to a credit card, the card identifiers 126 [also first merchant application identifier], in some examples, may include identifiers representing credit cards, debit cards, stored value cards, gift cards [of a retailer/merchant], and other electronic payment instruments [thus, clearly associating the first merchant application identifier, e.g., device identifiers 124 and card identifiers 126, with a device hardware identifier that is unique to the user device, e.g., device identifier 128].”).  
“generating, in response to an installation of a second merchant application on the user device of the consumer, a second merchant application identifier that identifies software usable to create the second merchant application, wherein the second merchant application is associated with a second merchant”. See above disclosures for the same limitations applied to the first merchant application and first merchant application identifier. See also, e.g., Kortina, para. [0049] (“Should the user install a second mobile application configured to conduct transactions via the payment gateway 104 (not illustrated), in some implementations, the second mobile application may use the payment software library 110 to display a list of the credit cards 130 that the user previously saved in response to the second mobile application providing the device identifier 128 to the payment gateway 104.”).
“associating the second merchant application identifier with the device hardware identifier”. See above disclosures for associating the first merchant application identifier with the device hardware identifier. See also, e.g., Kortina, para. [0049] (“Should the user install a second mobile application configured to conduct transactions via the payment gateway 104 (not illustrated), in some implementations, the second mobile application may use the payment software library 110 to display a list of the credit cards 130 that the user previously saved in response to the second mobile application providing the device identifier 128 [device hardware identifier] to the payment gateway 104. In this manner, once a user has registered one or more payment instruments with the payment gateway 104 via the mobile device 102, all applications configured to conduct transactions via the payment gateway 104 (e.g., all applications performing functionality supported by the payment software library 110) may present that user the opportunity to use those payment instruments which were previously registered via other retailer mobile applications. Upon entering the credit card transaction form of the second retailer mobile application, for example, the user may be presented with the opportunity to authorize the second retailer mobile application to receive the payment instrument information (e.g., credit card number, expiration date, etc.) stored in relation to the retailer mobile application 108. For example, the user may complete authorization of payment instrument sharing between the retailer mobile application 108 and the second application by completing an authorization).”).
“storing, in at least one database, an association of the first merchant application identifier with the device hardware identifier and the first merchant and an association of the second merchant application identifier with the device hardware identifier and the second merchant”. See, e.g., Kortina, paras. [0026] (“to retrieve, from a designated storage area of a computing device, a device identifier [implying that the device hardware identifier is stored]”); FIG. 1 (databases “payment software library 110” and “payment gateway database 122” are the at least one database storing the association of the first/second merchant application identifier, e.g., device identifiers 124 and card identifiers 126 (in database 122) with the device hardware identifier, e.g., device identifier 128 (in database 110) and the first/second merchant or retailer); [0041] (“if a device identifier 128 has not yet been established, the payment software library 110 requests a unique identifier for the mobile device 102… The retail mobile application 108 may store the unique identifier in a memory location accessed by the payment software library 110 (e.g., a memory location available to any mobile application executing the functionality provided by the payment software library 110). The payment gateway 104, upon receipt of the device identifier 128, attempts to identify one or more stored (e.g., registered) cards using a card identification engine 116…[which] may match the device identifier 128 to device identifiers 124 stored within a payment gateway database 122. Each device identifier 124 within the payment gateway database 122, for example, may be associated with one or more card identifiers 126. Although described in the following examples as operations performed in relation to a credit card, the card identifiers 126, in some examples, may include identifiers representing credit cards, debit cards, stored value cards, gift cards [of first/second merchants]”).
“receiving, through a network from the user device, a second merchant application transaction between the second merchant application and a merchant device, wherein the receiving comprises receiving transaction information and identifying the second merchant application via retrieving the second merchant application identifier from the transaction information”. See, e.g., Kortina, paras. [0002], [0017] (“network such as the Internet” or “via a network”); [0014] (“Upon conducting a transaction, if the second retailer application is registered with the intermediary party, the intermediary party may present, via the second retailer application, the credit card stored by the user in relation to the first retailer application. In some implementations, the intermediary party associates the credit card information with the second retailer application using an identifier derived from the mobile device. If the user wishes to use the stored credit card information to perform a transaction with the second retailer, the user can authorize the intermediary party to share the stored credit card information via the software library embedded within the second retailer application so that the user does not have to manually enter all of the credit card information directly into a credit card entry form supplied by the second retailer.”); [0049] (“Should the user install a second mobile application configured to conduct transactions via the payment gateway 104 (not illustrated), in some implementations, the second mobile application may use the payment software library 110 to display a list of the credit cards 130 that the user previously saved in response to the second mobile application providing the device identifier 128 to the payment gateway 104. In this manner, once a user has registered one or more payment instruments with the payment gateway 104 via the mobile device 102, all applications configured to conduct transactions via the payment gateway 104 (e.g., all applications performing functionality supported by the payment software library 110) may present that user the opportunity to use those payment instruments which were previously registered via other retailer mobile applications. Upon entering the credit card transaction form of the second retailer mobile application, for example, the user may be presented with the opportunity to authorize the second retailer mobile application to receive the payment instrument information (e.g., credit card number, expiration date, etc.) stored in relation to the retailer mobile application 108. For example, the user may complete authorization of payment instrument sharing between the retailer mobile application 108 and the second application by completing an authorization step presented by the payment software library 110. Authorization, for example, may include entering credit card authentication information (e.g., the CVV) for each saved payment instrument being authorized.”). 
“retrieving…the device hardware identifier, the first merchant application identifier, and a user account identifier that is unique to a user account utilized with the first merchant application”. See, e.g., Kortina, Abstract (“receiving a request for registered payment options associated with a user computing device, where the request includes an identifier uniquely identifying one of the user computing device and the user [a user account identifier that is unique to a user account utilized with the first merchant application]”); paras. [0017], [0023] (virtually same disclosure); [0040] (“The payment software library 110, in some implementations, provides a unique device identifier 128 to the payment gateway 104 to identify any payment instruments already registered to the payment gateway 104 by the mobile device 102. For example, the unique device identifier may include the telephone number of the mobile device 102, a unique device identifier configured by the manufacturer of the mobile device 102, or a unique identifier allocated by the retailer via the retail mobile application 108 [all user account identifiers unique to a user account utilized with the first merchant application].”); [0061] (“password, biometric identifier [same]”).  
“accessing, using the device hardware identifier, the first merchant application identifier, and the user account identifier, the at least one database...before the second merchant application transaction is received; and”. See, e.g., Kortina, paras. [0041] (“The retail mobile application 108 may store the unique identifier in a memory location accessed by the payment software library 110 (e.g., a memory location available to any mobile application executing the functionality provided by the payment software library 110).”); [0049] (“Should the user install a second mobile application configured to conduct transactions via the payment gateway 104 (not illustrated), in some implementations, the second mobile application may use the payment software library 110 to display a list of the credit cards 130 that the user previously saved in response to the second mobile application providing the device identifier 128 to the payment gateway 104 [accessing, using the device hardware identifier, the first merchant application identifier and the user account identifier, the at least one database]. In this manner, once a user has registered one or more payment instruments with the payment gateway 104 via the mobile device 102, all applications configured to conduct transactions via the payment gateway 104 (e.g., all applications performing functionality supported by the payment software library 110) may present that user the opportunity to use those payment instruments which were previously registered via other retailer mobile applications [before the second merchant application transaction is received]. Upon entering the credit card transaction form of the second retailer mobile application, for example, the user may be presented with the opportunity to authorize the second retailer mobile application to receive the payment instrument information (e.g., credit card number, expiration date, etc.) stored in relation to the retailer mobile application 108. For example, the user may complete authorization of payment instrument sharing between the retailer mobile application 108 and the second application by completing an authorization step presented by the payment software library 110 [same, before the second merchant application transaction is received].”).
“approving…the second merchant application transaction.” See, e.g., Kortina, para. [0048] (“Having authorized the credit card for use with the transaction, the retailer may rely upon the payment gateway 104, upon receipt of transaction data (e.g., amount, payee, etc.) to conduct the transaction, for example using a payment processing engine 120.”).
However, Kortina does not specifically or expressly disclose from claim 1 “determining that the second merchant application transaction should be declined based on using a first risk model”, “retrieving, from the second merchant application transaction in response to determining that the second merchant application transaction should be declined using the first risk model”, “accessing…the user device application history information comprising previous transactions conducted using the first merchant application on the user device”, and “approving, based on the user device application history information, the second merchant application transaction”.
Loganathan cures this deficiency because Loganathan teaches, suggests and discloses “determining that the second merchant application transaction should be declined based on using a first risk model” “retrieving, from the second merchant application transaction in response to determining that the second merchant application transaction should be declined using the first risk model”, “accessing…the user device application history information comprising previous transactions conducted using the first merchant application on the user device”, and “approving, based on the user device application history information, the second merchant application transaction”. Specifically:
“determining that the second merchant application transaction should be declined based on using a first risk model.” See, e.g., Loganathan, paras. [0049] (“In several embodiments, risk determination system 170 can use a risk model [first risk model] that is a rules-based approach to detect fraud. In many embodiments, these rules can be developed by fraud and risk subject matter experts (SME) to prevent systemic fraud using mobile payment application 121 [second merchant application conducting second merchant application transaction] and/or application server 130. In furtherance of this goal, risk signals can be used to create risk rules, which can be collectively used in a larger fraud risk model. The fraud risk model can output a fraud score and a series of triggered risk rules. Rule weights and decline thresholds can be established using fraud and risk prevention expertise and judgment or SMEs, and can be adjusted according to true fraud claims and model detection rates. Risk determination system 170 can use the fraud risk model to provide accept /decline treatments (e.g., outcomes) [determining that the second merchant application transaction should be declined based on using a first risk model] at risk moments.”); [0060] (“The risk model [first risk model] can be run in the risk engine to provide accept /decline/outsort outcomes [same] at risk moments.”); [0069] (“In several embodiments, at a risk moment, risk rules can trigger in the risk model [first risk model] depending on the underlying characteristics of the transaction [second merchant application transaction] and/or user behavior/interaction, which result in a risk score…if the score is above a defined threshold (e.g., decline threshold) the attempted action can be declined for potential fraud [same, determining that the second merchant application transaction should be declined based on using a first risk model].”). 
“retrieving, from the second merchant application transaction in response to determining that the second merchant application transaction should be declined using the first risk model,” the device hardware identifier, the first merchant application identifier, and a user account identifier that is unique to a user account utilized with the first (merchant) application (defined above). For “first merchant application identifier” see Kortina disclosures above and Loganathan below for “second merchant application identifier” e.g. multiple or at least two instances of the “mobile payment application 121”. See, e.g., Loganathan, paras. [0039] (“workflow 200 can continue with a block 213 of device data collector 122 collecting device data from mobile device 120 [retrieving]…collection and/or generation of device data by device data collector 122 can occur at risk moments [retrieving], and…also can occur at other times…device data collector 122 can determine [retrieving] device history, location, behavioral consistency, and/or familiarity by collecting data entered by user 110 and/or collecting information based on user identity [user account identifier], behavior, and/or device-centric data elements in the native digital environment. Some data attributes for mobile device 120 can include, for example, a permanent device identifier [the device hardware identifier, the first merchant application identifier and a user account identifier that is unique to a user account utilized with the first merchant application], hardware tags, software tags, cell tower identifier, Wi-Fi network identifier and name, device location, mobile phone number pulled from user device 120, device name, screen resolution, crimeware (e.g., location spoofer) detection, malware detection, device fingerprint, IP (Internet Protocol) address, time zone, operating system, botnet signals, replay signals, data tampering, IP proxy, and/or other suitable information [same].”); [0041] (“device data collector 122 can communicate with mobile network operator 140 (FIG. 1), which provides cellular and/or wireless data services to mobile device 120, to obtain mobile network operator (MNO) data [retrieving]…MNO data can include data that is collected by mobile network operators. Data attributes can include a persistent user identifier (e.g., user alias) [user account identifier that is unique to a user account utilized with the first merchant application], identity elements (e.g., name, address, etc.), mobile phone number, current status or phone (e.g., ported), type of phone (e.g., prepaid, postpaid), tenure, network location, and/or other suitable information [all of which may be part of the device hardware identifier, the first merchant application identifier and a user account identifier that is unique to a user account utilized with the first merchant application].”) (plus, all the aforementioned identifiers are taught, suggested and disclosed by Kortina above).
“accessing…the user device application history information comprising previous transactions conducted using the first merchant application on the user device”. See, e.g., Loganathan, paras. [0046] (“In a number of embodiments, risk determination system 170 can pull and/or check related history, such as user accounts, devices, and transactions related to user 110 (or the purported user), mobile device 120, and or the underlying account(s). In some embodiments, transactional history and/or application history using mobile payment application 121 and/or application server 130 can be considered. For example, data attributes can include count of transactions, amount of transactions, user account tenure, time of transactions, velocities of accounts and/or payment instruments used, time duration since user actions, familiarity with sender and/or receiver, time in application, time on page, and/or other suitable information [accessing…the user device application history information comprising previous transactions conducted using the first merchant application on the user device].”); [0048] (“the data sources used [or accessed]…can include…transactional and/or application history data [same]”).
“approving, based on the user device application history information, the second merchant application transaction”. See, e.g., Loganathan, paras. [0046] (cited in full above), [0048] (“In many embodiments, the data sources used by risk determination system 170 in determining fraud risk can include the data sources described above, including MNO data, device data, transactional and/or application history data”); [0082] (“In the vast majority of cases, risk determination system 170 (FIGS. 1-2) can determine that an actual good actor is a good actor (i.e., "true good user") [based on user device application history information above] and approve the transaction without friction (e.g., outsort or declined dispositions)”); [0083] (“workflow 200 [continues with] block 219 of authentication system 150 receiving the disposition (e.g., approve…) after risk determination system 170 performs the fraud risk determination in block 216 [same]”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Kortina’s disclosure of most of a system for trusted application transactions with Loganathan’s disclosure of “determining that the second merchant application transaction should be declined based on using a first risk model” “retrieving, from the second merchant application transaction in response to determining that the second merchant application transaction should be declined using the first risk model”, “accessing…the user device application history information comprising previous transactions conducted using the first merchant application on the user device”, and “approving, based on the user device application history information, the second merchant application transaction” in order to teach, suggest and disclose all of the limitations of claim 1. This motivation to combine Kortina with Loganathan would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., using the known techniques/elements of determining that a second merchant application transaction should be declined based on using a first risk model, retrieving data from the second merchant application transaction in response to determining that the second merchant application transaction should be declined using the first risk model, accessing user device application history information comprising previous transactions conducted using the first merchant application on the user device and approving, based on the user device application history information, the second merchant application transaction in the known system, method, and non-transitory machine-readable medium for trusted application transactions) to obtain or yield predictable results and a reasonable expectation of success. See MPEP 2143. The combination of Kortina with Loganathan is also particularly advantageous because it combines methods and systems “for enabling electronic transactions via a mobile computing device” (Kortina, para. [0029]) with a “method including collecting transactional information from a mobile application on [a] mobile device” and “providing authentication and security in transactions initiated through a mobile device” via a mobile application (Loganathan, Abstract and para. [0002]) in order to teach, suggest and disclose all of the limitations recited by claim 1.
As to claims 7 & 14, Kortina in view of Loganathan teaches, suggests and discloses a “method for device-hardware-based trusted application transactions, comprising: generating, by an account provider device in response to an installation of a first merchant application on a user device of a consumer, a first merchant application identifier that identifies software usable to create the first merchant application; associating, by the account provider device, the first merchant application identifier with a device hardware identifier that is unique to the user device; generating, by the account provider device in response to an installation of a second merchant application on the user device of the consumer, a second merchant application identifier that identifies software usable to create the second merchant application; associating, by the account provider device, the second merchant application identifier with the device hardware identifier; processing, by the account provider device, a second merchant application transaction that was generated by a merchant device and the second merchant application, wherein the processing comprises receiving transaction information and identifying the second merchant application via retrieving the second merchant application identifier from the transaction information; determining, by the account provider device, that the second merchant application transaction should be declined based on using a first risk model; identifying, by the account provider device in response to the determining, the device hardware identifier and a user account identifier that is unique to a user account utilized with the first merchant application; retrieving, by the account provider device from at least one database using a combination of the device hardware identifier, the first merchant application identifier, and the user account identifier, user device application history information that includes information associated with previous transactions conducted using the first merchant application before the processing of the second merchant application transaction; and   evaluating, by the account provider device based on the previous transactions conducted using the first merchant application, whether to override the determining that the second merchant application transaction should be declined based on using the first risk model” (claim 7) and a “non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: generating, by an account provider device in response to an installation of a first merchant application on a user device of a consumer, a first merchant application identifier that identifies software usable to create the first merchant application; associating, by the account provider device, the first merchant application identifier with a device hardware identifier that is unique to the user device; generating, by the account provider device in response to an installation of a second merchant application on the user device of the consumer, a second merchant application identifier that identifies software usable to create the second merchant application;   associating, by the account provider device, the second merchant application identifier with the device hardware identifier; identifying, through a network, a second merchant application transaction that is generated by a merchant device and the second merchant application; using a first risk model to analyze the second merchant application transaction; determining, based on an analysis done using the first risk model, that the second merchant application transaction should be declined; accessing, in response to the determining that the second merchant application transaction should be declined using the first risk model, the device hardware identifier, a user account identifier that is unique to a user account utilized with the first merchant application, and the first merchant application identifier; utilizing a combination of the device hardware identifier, the first merchant application identifier, and the user account identifier and at least one database to retrieve user device application history information that includes previous transactions conducted using the first merchant application before the second merchant application transaction is identified; and approving, based on the previous transactions conducted using the first merchant application before the second merchant application transaction is identified, the second merchant application transaction” (claim 14). See Kortina & Loganathan above for the nearly identical limitations in claim 1. For the “account provider device” in claim 7: see Kortina, Abstract (“user computing device”); Loganathan, para. [0018] (“application server 130”). For “method” in claim 7: see Kortina, Abstract (“method”), Loganathan, Abstract (“method”); For a “non-transitory machine readable medium…a machine…” in claim 14: see Kortina, para. [0026], claims 15-20.
As to claims 2, 8 & 15, Kortina in view of Loganathan teaches, suggests and discloses all the limitations of claim 1, 7 & 14 (as established above), which claims 2, 8 & 15 respectively depend from. Kortina in view of Loganathan additionally teaches, suggests and discloses the limitations recited by claims 2, 8 & 15 of  “The system of claim 1, wherein the second merchant application transaction includes a request to add the user account as a payment option with the second merchant application or a request to perform a transaction in the second merchant application using the user account” (claim 2), “The method of claim 7, wherein the second merchant application transaction includes instructions to add the user account as a payment option with the second merchant application or instructions to perform a transaction in the second merchant application using the user account” (claim 8), and “The non-transitory machine-readable medium of claim 14, wherein the second merchant application transaction includes a request to add the user account as a payment option with the second merchant application or a request to perform a transaction in the second merchant application using the user account” (claim 15). See, e.g., Loganathan, paras. [0021] (“In several embodiments, to setup mobile payment application 121, user 110 of mobile device 120 can add one or more underlying financial accounts [a request to add the user account as a payment option with the second merchant application], such as checking accounts, savings accounts, credit card accounts, or debit card accounts, to mobile payment application 121 by uploading account information (e.g., card number, account number, etc.) for the one or more financial accounts through mobile payment application 121 to application server 130 [same]. The process of uploading an underlying financial account to application server 130 to allow for future transactions in which mobile payment application 121 uses the underlying financial account is referred to as ‘provisioning.’ After the financial account has been provisioned to mobile payment application 121, mobile payment application 121 can be used to perform financial transactions, such as sending funds from the underlying financial account and/or receiving funds to the underlying financial account. In some embodiments, after provisioning the underlying financial account, tokenized information can be used for transactions, so that the underlying account information is not transferred between transacting parties.”); see also Kortina, Abstract (“A method includes receiving a request for registered payment options associated with a user computing device”); [0017], [0021], [0023], [0027], [0071], [0080] (similar disclosure).
As to claims 4, 10 & 17, Kortina in view of Loganathan teaches, suggests and discloses all the limitations of claim 1, 7 & 14 (as established above), which claims 4, 10 & 17 respectively depend from. Kortina in view of Loganathan additionally teaches, suggests and discloses the limitations recited by claims 4, 10 & 17 of “The system of claim 1, wherein the approving includes: determining a number of first merchant application transactions included in the user device application history information, wherein: in response to determining the user device application history information includes a single first merchant application transaction associated with the first merchant application: determining that the single first merchant application transaction was performed within a maximum time period and did not result in a loss and, in response, approving the second merchant application transaction; or in response to determining that user device application history information includes a plurality of first merchant application transactions associated with the first merchant application: determining that none of the plurality of first merchant application transactions resulted in a loss and, in response, approving the second merchant application transaction” (claim 4), “The method of claim 7, wherein the evaluating comprises approving the second merchant application transaction in response to the following: determining, by the account provider device, that the user device application history information includes a single first merchant application transaction associated with the first merchant application; and determining, by the account provider device, that the single first merchant application transaction was performed within a maximum time period and did not result in a loss” (claim 10), and “The non-transitory machine-readable medium of claim 14, wherein the approving includes: determining the user device application history information includes a single first merchant application transaction associated with the first merchant application; and determining that the single first merchant application transaction was performed within a maximum time period and did not result in a loss and, in response, approving the second merchant application transaction” (claim 17): 
“determining a number of first merchant application transactions included in the user device application history information, wherein” (claim 4), “determining, by the account provider device, that the user device application history information includes a single first merchant application transaction associated with the first merchant application; and” (claim 10) and “determining the user device application history information includes a single first merchant application transaction associated with the first merchant application; and” (claim 17). See, e.g., Loganathan, paras. [0046] (“In a number of embodiments, risk determination system 170 can pull and/or check related history [user device application history information], such as user accounts, devices, and transactions related to user 110 (or the purported user), mobile device 120, and or the underlying account(s). In some embodiments, transactional history and/or application history using mobile payment application 121 and/or application server 130 [user device application history information] can be considered. For example, data attributes can include count of transactions [determining a number of first merchant application transactions included in the user device application history information], amount of transactions, user account tenure, time of transactions, velocities of accounts and/or payment instruments used, time duration since user actions, familiarity with sender and/or receiver, time in application, time on page, and/or other suitable information [all information which can also be used to determine the number of first merchant application transactions in the user device application history information].”); [0085] (“the limits for user 110 can be adjusted based on the disposition, such as…the number of transactions allowed over a given time period, etc. [thus, determine a number of first merchant application transactions included in the user device application history information (which can be determined simply by counting e.g. as above the number of first merchant application transactions in the user device application history information) or a single first merchant application transaction associated with the first merchant application]”).
“in response to determining the user device application history information includes a single first merchant application transaction associated with the first merchant application: determining that the single first merchant application transaction was performed within a maximum time period and did not result in a loss and, in response, approving the second merchant application transaction; or in response to determining that user device application history information includes a plurality of first merchant application transactions associated with the first merchant application: determining that none of the plurality of first merchant application transactions resulted in a loss and, in response, approving the second merchant application transaction” (claim 4), “determining, by the account provider device, that the single first merchant application transaction was performed within a maximum time period and did not result in a loss” (claim 10) and “determining that the single first merchant application transaction was performed within a maximum time period and did not result in a loss and, in response, approving the second merchant application transaction” (claim 17). See, e.g., Loganathan, paras. [0046] (“For example, data attributes can include count of transactions, amount of transactions, user account tenure, time of transactions, velocities of accounts and/or payment instruments used, time duration since user actions, familiarity with sender and/or receiver, time in application, time on page, and/or other suitable information [thus, using all the above time data, can determine that the single first application transaction was performed within a maximum time period and did not result in a loss].”); [0026] (“In some cases, the financial account information can be stolen or otherwise used by user 110 when user 110 does not have legitimate access to the financial account [a loss or determining that a transaction resulted in a loss]. In the same or other cases, mobile device 120 can be a stolen device, a device bought on the black market, or a device used by someone without authorization [also (determining) a loss].”); [0045] (similar disclosure in [0106]) (“In some embodiments, authentication system 150 can call card associations APIs (Application Programming Interfaces) to query and receive information about the card used for the transaction. For example, data can be queried and received from Visa and/or MasterCard API calls, which can be used to validate whether the card is valid [(determined as) not a loss if valid; a loss if invalid], not reported as fraudulent [(determined) a loss], is consistent with the identity provided at enrollment [(determined) a loss if not consistent, not a loss if consistent], etc. In some embodiments, authentication system can make these API calls to verify a card security code, such as CVV (card verification value), CVV2 (card verification value 2), CVC (card validation code), etc.; to verify the ZIP code associated with the card or attempts made using other ZIP codes, to check whether the card has been reported lost, stolen, or counterfeit [(determining) a loss], or to check for reported fraud or compromise using the card or account [(determining) a loss].”); for “approving”, see above-cited portions of Kortina & Loganathan for the identical limitations in claims 1, 7 & 14. For “one or more” uses, see Kortina above for the merchant/partner applications used multiple times.
As to claims 5, 12 & 19, Kortina in view of Loganathan teaches, suggests and discloses all the limitations of claim 1, 7 & 14 (as established above), which claims 5, 12 & 19 respectively depend from. Kortina in view of Loganathan additionally teaches, suggests and discloses the limitations recited by claims 5, 12 & 19 of “The system of claim 1, wherein the approving includes: determining that the user device application history information identifies that an authentication flow has previously been completed with the first merchant application and, in response, approving the second merchant application transaction” (claim 5), “The method of claim 7, wherein the evaluating comprises approving the second merchant application transaction in response to: identifying, by the account provider device using the user device application history information, that an authentication flow has previously been completed with the first merchant application” (claim 12), and “The non-transitory machine-readable medium of claim 14, wherein the approving includes: determining that the user device application history information identifies that an authentication flow has previously been completed with the first merchant application and, in response, approving the second merchant application transaction” (claim 19). See, e.g., Loganathan, paras. [0006] (“FIG. 2 illustrates an exemplary workflow for authentication and security for mobile -device transactions [authentication flow], according to an embodiment”); [0018] (“authentication system 150” in FIG. 1, used to perform the authentication flow); [0027] (“In many embodiments, application server 130, authentication system 150, and/or risk determination system 170 can beneficially authenticate user 110 and/or determine a risk of fraud using a combination of data sources to ensure that user 110 is authorized to access the financial account and has legitimate access to mobile device 120 [authentication flow].”); [0036]-[0046] (describing “workflow 200 for authentication” or authentication flow which includes the steps of: (1) “block 211 of user 110 using mobile device 120 to attempt an activity that qualifies as a risk moment”, (2) “block 212 of mobile payment application 121 activating device data collector 122”, (3) “block 213 of device data collector 122 collecting device data from mobile device 120”, (4) “block 214 of application server 130 performing collecting transactional and device information from mobile payment application 121 and/or device data collector 122 and sending this information to authentication system 150”, (5) “block 215 of authentication system 150 performing authentication functions”, and “block 216 of risk determination system 170 performing fraud risk determination” with most of the authentication flow being performed in steps (4) and (5), and thus being able to determine that the user device application history information identifies that an authentication flow has previously been completed with the first application because e.g., the user device application history contains data about past transactions, e.g., “count of transactions, amount of transactions, user account tenure, time of transactions, velocities of accounts and/or payment instruments used, time duration since user actions, familiarity with sender and/or receiver, time in application, time on page, and/or other suitable information” (para. [0046])); for “approving”, see above-cited portions of Kortina & Loganathan for the identical limitations in claims 1, 7 & 14. For “one or more” uses, see Kortina above for merchant/partner applications used multiple times.
As to claims 6, 13 & 20, Kortina in view of Loganathan teaches, suggests and discloses all the limitations of claim 1, 7 & 14 (as established above), which claims 6, 13 & 20 respectively depend from. Kortina in view of Loganathan additionally teaches, suggests and discloses the limitations recited by claims 6, 13 & 20 of  “The system of claim 1, wherein the approving includes: analyzing behavior information included in the user device application history information and associated with the one or more uses of the first merchant application and, in response, approving the second merchant application transaction” (claim 6), “The method of claim 7, wherein the evaluating comprises approving the second merchant application transaction in response to: analyzing, by the account provider device, behavior information included in the user device application history information and associated with the one or more uses of the first merchant application” (claim 13), and “The non-transitory machine-readable medium of claim 14, wherein the approving includes: analyzing behavior information included in the user device application history information and associated with the one or more uses of the first merchant application and, in response, approving the second merchant application transaction” (claim 20). See, e.g., Loganathan, paras. [0039] (“In many embodiments, workflow 200 can continue with a block 213 of device data collector 122 collecting device data from mobile device 120…In some embodiments, device data collector 122 can determine device history, location, behavioral consistency, and/or familiarity [analyzing behavior information] by collecting data entered by user 110 and/or collecting information based on user identity, behavior [behavior information], and/or device-centric data elements in the native digital environment. Some data attributes for mobile device 120 can include, for example, a permanent device identifier, hardware tags, software tags, cell tower identifier, Wi-Fi network identifier and name, device location, mobile phone number pulled from user device 120, device name, screen resolution, crimeware (e.g., location spoofer) detection, malware detection, device fingerprint, IP (Internet Protocol) address, time zone, operating system, botnet signals, replay signals, data tampering, IP proxy, and/or other suitable information [all of which are behavior information].”); [0061] (“[Risk rules for analysis or analyzing can include:] Familiarity, which can involve determining if a risk signal has been associated with an account in the past, especially past good behavior (e.g., the same alias made good transactions on this user account three months ago) [analyzing behavior information]”); [0061] (“(“[Risk rules used for analysis or analyzing can include:] Behavioral/Combinations, which can involve determining when certain patterns or sets of features are associated with higher risk (e.g., the user just registered and is immediately attempting to send a payment is over $800) [analyzing behavior information]”); [0068] (“Other Risk Rules, which can involve other types of rules, such as determining mismatches, anomalies, etc., that are inconsistent with genuine user behavior [analyzing behavior information], inconsistent with other data [same], or are artifacts of a fraud attack (battery plugged in/100%, no accelerometer movement, bot or script detected, foreign carrier network, etc.)”); [0069] (“In several embodiments, at a risk moment, risk rules can trigger in the risk model depending on the underlying characteristics of the transaction and/or user behavior/interaction [analyzing behavior information]…[for] a risk score.”); for “approving”, see above-cited portions of Kortina & Loganathan for the identical limitations in claims 1, 7 & 14. For “one or more” uses, see Kortina above for the different merchant/partner applications used multiple times.
As to claims 11 & 18, Kortina in view of Loganathan teaches, suggests and discloses all the limitations of claim 7 & 14 (as established above), which claims 11 & 18 respectively depend from. Kortina in view of Loganathan additionally teaches, suggests and discloses the limitations recited by claims 11 & 18 of “wherein the evaluating comprises approving the second merchant application transaction in response to the following: identifying, by the account provide device, that user device application history information includes a plurality of first application transactions associated with the first merchant application; and determining, by the account provider device, that none of the plurality of first merchant application transactions resulted in a loss” (claim 11), and “wherein the approving the second merchant application transaction based on the details of the one or more uses of the first merchant application included in the user device application history information includes: determining that user device application history information includes a plurality of first application transactions associated with the first merchant application; and determining that none of the plurality of first merchant application transactions resulted in a loss and, in response, approving the second merchant application transaction” (claim 18). See above-cited portions of Loganathan for “determining a number of first merchant application transactions included in the user device application history information, wherein: …in response to determining that user device application history information includes a plurality of first merchant application transactions associated with the first application: determining that none of the plurality of first merchant application transactions resulted in a loss” of claim 4 and “determining, by the account provider device, that the user device application history information includes a single first merchant application transaction associated with the first merchant application; and determining, by the account provider device, that the single first merchant application transaction…did not result in a loss” of claim 10 and “determining the user device application history information includes a single first merchant application transaction associated with the first merchant application; and determining that the single first merchant application transaction…did not result in a loss” of claim 17, but swap “single first application transaction” for “plurality of first application transactions”; for “approving”, see above-cited portions of Kortina & Loganathan for the identical limitations in claims 1, 7 & 14. For “one or more” uses, see Kortina above for the merchant/partner applications used multiple times.
Claims 3, 9 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kortina et al., U.S. Pat. Pub. 2014/0143145 A1 (“Kortina”) in view of Loganathan et al., U.S. Pat. Pub. 2018/0247312 A1 (“Loganathan”) and further in view of Hughes, et al., U.S. Pat. Pub. 2015/0334169 A1 (“Hughes”).
Specifically, Kortina in view of Loganathan teaches, suggests and discloses all the limitations of claim 1, 7 & 14 (as established above), which claims 3, 9 & 16 respectively depend from. Kortina in view of Loganathan additionally teaches, suggests and discloses the limitations recited by claims 3, 9 & 16 involving the “Application Programming Interface (API)” but does not specifically or expressly disclose the limitations involving “wherein the device hardware identifier includes an International Mobile Equipment Identity (IMEI) number, a Mobile Equipment Identifier (MEID) number, an Electronic Serial Number (ESN), or an International Mobile Subscriber Identity (IMSI) number” the full limitations of claims 3, 9 & 16 as follows: “The system of claim 1, wherein the first merchant application identifier identifies a first Application Programming Interface (API) usable to create the first merchant application, wherein the second merchant application identifier identifies a second API usable to create the second merchant application, and wherein the device hardware identifier includes an International Mobile Equipment Identity (IMEI) number, a Mobile Equipment Identifier (MEID) number, an Electronic Serial Number (ESN), or an International Mobile Subscriber Identity (IMSI) number” (claim 3), “The method of claim 7, wherein the first merchant application identifier identifies a first Application Programming Interface (API) usable to create the first merchant application, wherein the second merchant application identifier identifies a second API usable to create the second merchant application, and wherein the device hardware identifier includes an International Mobile Equipment Identity (IMEI) number, a Mobile Equipment Identifier (MEID) number, an Electronic Serial Number (ESN), or an International Mobile Subscriber Identity (IMSI) number” (claim 9), and “The non-transitory machine-readable medium of claim 14, wherein the first merchant application identifier identifies a first Application Programming Interface (API) used to create the first merchant application, wherein the second merchant application identifier identifies a second API used to create the second merchant application, and wherein the device hardware identifier includes an International Mobile Equipment Identity (IMEI) number, a Mobile Equipment Identifier (MEID) number, an Electronic Serial Number (ESN), or an International Mobile Subscriber Identity (IMSI) number” (claim 16). See, e.g., Loganathan, paras. [0045] (“In some embodiments, authentication system 150 can call card associations APIs (Application Programming Interfaces) to query and receive information about the card used for the transaction. For example, data can be queried and received from Visa and/or MasterCard API calls, which can be used to validate whether the card is valid, not reported as fraudulent, is consistent with the identity provided at enrollment, etc. In some embodiments, authentication system can make these API calls to verify a card security code, such as CVV (card verification value), CVV2 (card verification value 2), CVC (card validation code), etc.; to verify the ZIP code associated with the card or attempts made using other ZIP codes, to check whether the card has been reported lost, stolen, or counterfeit, or to check for reported fraud or compromise using the card or account [e.g. all first and second merchant application identifiers]. In several embodiments, authentication system 150 can collect event, transaction, and/or data, which in some embodiments can be performed asynchronously. In various embodiments, authentication system 150 can communicate, such as through API calls, to mobile network operator 140 (FIG. 1) to collect MNO data [including e.g. the above identifiers], as described above. In many embodiments, authentication system 150 can package and/or send the collected data to risk determination server 170.”); [0069] (“In some embodiments, a series of signals can be collected for the risk model from various data sources (e.g., on-device, mobile network operator, in-application history, card association APIs, etc.).”); [0072] (mentions of Risk APIs of Visa/Mastercard or different merchants for merchant applications in TABLE 4).
Nonetheless, Hughes cures this deficiency because Hughes teaches, suggests and discloses all the above-recited limitations involving “wherein the device hardware identifier includes an International Mobile Equipment Identity (IMEI) number, a Mobile Equipment Identifier (MEID) number, an Electronic Serial Number (ESN), or an International Mobile Subscriber Identity (IMSI) number”. See, e.g., Hughes, paras. [0017] (“user device 210 may provide…an international mobile subscriber identifier ( IMSI)”); [0035] (“a second hardware ID (e.g., an IMSI”); [0042] (“a hardware ID of user device 210 (e.g.,…an IMSI…an IMEI”); [0044] (“an IMSI, an IMEI, and/or some other hardware ID information associated with user device 210.”); claim 20 (“wherein the hardware identifier includes…an international mobile subscriber identifier ( IMSI)…or an international mobile identifier ( IMEI).”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Kortina’s in view of Loganathan’s disclosure of a system, method and non-transitory machine-readable medium for trusted application transactions with Hughes’ disclosure of “wherein the device hardware identifier includes an International Mobile Equipment Identity (IMEI) number, a Mobile Equipment Identifier (MEID) number, an Electronic Serial Number (ESN), or an International Mobile Subscriber Identity (IMSI) number” in order to teach, suggest and disclose all of the limitations of claims 3, 9 & 16. This motivation to combine Kortina and Loganathan with Hughes would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., using the known techniques/elements of having a device hardware identifier include an International Mobile Equipment Identity (IMEI) number, a Mobile Equipment Identifier (MEID) number, an Electronic Serial Number (ESN), or an International Mobile Subscriber Identity (IMSI) number in the known system, method, and non-transitory machine-readable medium for trusted application transactions) to obtain or yield predictable results and a reasonable expectation of success. See MPEP 2143. The combination of Kortina and Loganathan with Hughes is also particularly advantageous because it combines the above-disclosed methods and systems for using and “a hardware identifier [for a] user device” in order to teach, suggest and disclose all of the limitations recited by claims 3, 9 & 16.
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants’ general assertion on pages 11-16 of the Amendment, under the heading of “Rejections Under 35 U.S.C. § 101”, that the 35 U.S.C. 101 rejection should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example: claim 7 (a “method for…trusted application transactions”) is directed to a process. The limitations of “generating, by an account provider…in response to an installation of a first merchant application o[f] a user…a first merchant application identifier that identifies software usable to create the first merchant application; associating, by the account provider…the first merchant application identifier with a device hardware identifier that is unique to the user…; generating, by the account provider…in response to an installation of a second merchant application o[f] the user…a second merchant application identifier that identifies software usable to create the second merchant application; associating, by the account provider…the second merchant application identifier with the device hardware identifier; processing, by the account provider…a second merchant application transaction that was generated by a merchant…and the second merchant application, wherein the processing comprises receiving transaction information and identifying the second merchant application via retrieving the second merchant application identifier from the transaction information; determining, by the account provider…that the second merchant application transaction should be declined based on using a first risk model; identifying, by the account provider…in response to the determining, the device hardware identifier and a user account identifier that is unique to a user account utilized with the first merchant application; retrieving, by the account provider…from at least one [physical storage location] using a combination of the device hardware identifier, the first merchant application identifier, and the user account identifier, user…application history information that includes information associated with previous transactions conducted using the first merchant application before the processing of the second merchant application transaction; and evaluating, by the account provider…based on the previous transactions conducted using the first merchant application, whether to override the determining that the second merchant application transaction should be declined based on using the first risk model” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as generating, in response to an installation of a first merchant application of a user, a first merchant application identifier that identifies software usable to create the first merchant application, associating the first merchant application identifier with a device hardware identifier that is unique to the user, generating, in response to an installation of a second merchant application of the user, a second merchant application identifier that identifies software usable to create the second merchant application, associating the second merchant application identifier with the device hardware identifier, processing a second merchant application transaction that was generated by a merchant and the second merchant application, determining that the second merchant application transaction should be declined based on using a first risk model, identifying, in response to the determining, the device hardware identifier and a user account identifier that is unique to a user account utilized with the first merchant application, retrieving, using a combination of the device hardware identifier, the first merchant application identifier, and the user account identifier, user device application history information that includes information associated with previous transactions conducted using the first merchant application before the processing of the second merchant application transaction, and evaluating, based on the previous transactions conducted using the first merchant application, whether to override the determining that the second merchant application transaction should be declined based on using the first risk model, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligation; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than an implicit processor (not explicitly recited in the claim but implicitly performing the steps of the method) and an account provider device (which may be or include the implicit processor), interacting with a user device (of a consumer), a merchant device, and at least one database (as well as a first merchant application, a first merchant application identifier, software usable to create the first merchant application, a device hardware identifier, a second merchant application, a second merchant application identifier, software usable to create the second merchant application, a second merchant application transaction, transaction information, a first risk model, a user account identifier, a user account utilized with the first merchant application, a combination of the device hardware identifier, the first merchant application identifier, and the user account identifier, user device application history information, and information associated with previous transactions conducted using the first merchant application before the processing of the second merchant application transaction, all of which being merely abstract information, abstract static/programmable data, abstract software code or software per se and/or executable instructions), nothing in the claim precludes the steps recited in claim 7 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 7 recites an abstract idea, as do independent claims 1 & 14, contrary to Applicants’ arguments on pages 11-13 of the Amendment.
The Examiner also respectfully disagrees with Applicants’ arguments on pages 13-15 of the Amendment that even assuming arguendo that the claims are directed to a judicial exception or abstract idea (of methods of organizing human activity), they still integrate that judicial exception or abstract idea into a practical application. These arguments are clearly inaccurate because as can be seen by the 35 U.S.C. 101 rejection above, the “additional elements” in the claims of the implicit processor (claims 7 & 14), the account provider device (claim 7), the user device (claims 1, 7 & 14), the merchant device (claims 1, 7 & 14), the at least one database (claims 1, 7 & 14), the system (claim 1), the non-transitory memory (claim 1), the one or more hardware processors (claim 1), the network (claims 1 & 14), the non-transitory machine-readable medium (claim 14), and the machine (claim 14) are all clearly and undeniably generic computing components. Hence, once all these generic computing components listed above are stripped away, the only limitations that remain are merely person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting with each other, especially when one or more human being(s) (in claim 7) perform the steps of: generating, by an account provider, in response to an installation of a first merchant application on a user device of a consumer, a first merchant application identifier that identifies software usable to create the first merchant application (e.g., a human being known as an account provider writes or drafts a document or piece of text which is the first merchant application identifier in response to installing software, the identifier usable to create the first merchant application e.g. as instructions read by another human being to create, code or program the first merchant application or write formulas equivalent to it); associating, by the account provider, the first merchant application identifier with a device hardware identifier that is unique to the user (e.g., the human being of the account provider using the human-based skill of association or associating e.g., human-based observation, analysis, hand-written and/or mental calculations); generating, by the account provider in response to an installation of a second merchant application of the user, a second merchant application identifier that identifies software usable to create the second merchant application (same as step above for the first merchant application identifier and first merchant application); associating, by the account provider the second merchant application identifier with the device hardware identifier (same human-based analysis or task of associating as described above); processing, by the account provider, a second merchant application transaction that was generated by a merchant and the second merchant application, wherein the processing comprises receiving transaction information and identifying the second merchant application via retrieving the second merchant application identifier from the transaction information (the human being of the account provider processing a transaction e.g. as a cashier and also engaging in the human-based tasks of receiving transaction information via postal mail, e-mail, over the phone or in person and identifying e.g. human-based observation); determining, by the account provider that the second merchant application transaction should be declined based on using a first risk model (e.g. human-based analysis, observation, hand-written and/or mental calculations); identifying, by the account provider in response to the determining, the device hardware identifier and a user account identifier that is unique to a user account utilized with the first merchant application (e.g., the human-based task of identifying or analysis or observation); retrieving, by the account provider, from at least one physical storage location using a combination of the device hardware identifier, the first merchant application identifier, and the user account identifier, user application history information that includes information associated with previous transactions conducted using the first merchant application before the processing of the second merchant application transaction (e.g., the human being of the account provider retrieving from a physical storage location certain information using other documents or data as clues or keys); and evaluating, by the account provider based on the previous transactions conducted using the first merchant application, whether to override the determining that the second merchant application transaction should be declined based on using the first risk model (e.g. again by human-based analysis or evaluation). See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, with pen and paper, interacting with one another, or in their mind(s) and further with the aid of generic computing components (e.g., processor or account provider device). Consequently, the present claims clearly and undeniably fall under the judicial exception of certain “methods of organizing human activity”, as further discussed and detailed above. 
Examiner also disagrees with the comparisons made to the Federal Circuit case of Berkheimer v. HP Inc., 881 F.3d 136 (Fed. Cir. 2018) as well as the Berkheimer memorandum. The facts of the Berkheimer case are also distinguishable from the present claims at hand:
Berkheimer v. HP Inc., 881 F.3d 1360, 1366-67, 1370 (Fed. Cir. 2018) (“These claims are similar to claims we held directed to an abstract idea in prior cases. See, e.g., In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat'l Ass'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014)… Here, the specification explains that the parser ‘determines and extracts components of the standardized document or item representation’ and reassembles the components ‘into composite output files.’ '713 patent at 3:61-4:17. Even though the parser separates the documents or items into smaller components than the claims determined to be abstract in Content Extraction and TLI, the concept is the same. The parsing and comparing of claims 1-3 and 9 are similar to the collecting and recognizing of Content Extraction, 776 F.3d at 1347, and the classifying in an organized manner of TLI, 823 F.3d at 613. Claim 4 adds the abstract concept of storing, and claims 5-7 add the abstract concept of editing...however, there is at least a genuine issue of material fact in light of the specification regarding whether claims 4-7 archive documents in an inventive manner that improves these aspects of the disclosed archival system. Whether claims 4-7 perform well-understood, routine, and conventional activities to a skilled artisan is a genuine issue of material fact making summary judgment inappropriate with respect to these claims. We do not decide today that claims 4-7 are patent eligible under § 101. We only decide that on this record summary judgment was improper, given the fact questions created by the specification's disclosure.”).
Thus, like Berkheimer, the present claims are directed to aspects of the abstract idea of organizing human activity such as editing, sorting and storing. However, Berkheimer never reached a conclusive issue about the eligibility of the claims and simply decided that the district court’s ruling on summary judgment was improper. Moreover, the present 35 U.S.C. 101 rejection meets all the four prongs of the Berkheimer memo test in that in the Step 2B analysis, an additional element is not well-understood, routine or conventional until the Examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
(1) Examiner has cited portions of Applicants’ Specification clearly stating the generic computing component aspect of the additional elements. 
(2) As above, Examiner has cited to one or more court decisions discussed in MPEP 2106.05(d)(II) noting the well-understood, routine, and conventional nature of the additional elements. See, e.g., Versata cited above. 
(3) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional elements. See the patent publications of Kortina, Loganathan and Hughes above; and 
(4) A statement that Examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). See statements interpreting the above-cited prior art reading on the claims.  
Thus, the conditions under Berkheimer and its memo have been undeniably met here.
Furthermore, in response to Applicants’ arguments on pages 15-16 of the Amendment that the claims recite elements that amount to “significantly more” than any alleged judicial exception, the Examiner respectfully disagrees. Reiterating the analysis from above, the recited claim elements amount to no more than generic computing software components that do not change the fact that the claims are directed to the judicial exception of methods of organizing human activity. Thus, because such generic computing components should be removed from the 35 U.S.C. 101 analysis, they do not impose any “meaningful limits” on the judicial exception or abstract idea of organizing human activity, as discussed immediately above. Moreover, contrary to Applicants’ arguments made on pages 15-16 of the Amendment that the claims are directed to some improvement in technology, Examiner respectfully disagrees. As demonstrated and discussed immediately above, the additional elements (e.g., generic computing components of processors and devices) or combination of the additional elements (which are not arranged in any unique way in that the placement of the generic computing components is completely arbitrary) amount to nothing more than well-understood, routine and conventional limitations in the field of application-based transaction processing, as disclosed by the above-cited prior art. Moreover, the present claims are directed to a business solution (being able to more efficiently process transactions with more than one application) to a business problem (the inefficiencies encountered in processing transactions with more than one application) in a business field (processing transactions with applications), not a technological solution to a technological or technology-based problem, such as manipulating the bits and bytes behind graphic user interface (GUI) icons, improving specific cryptographic communication processes, or optimizing the monitoring of network traffic flow (all discussed as examples in the 2019 PEG). Finally, the present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection. 
For these reasons and those stated in the rejection above, the rejection of pending claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 29-33 of the Amendment, under the headers of “Responses to Rejections to Claims – 35 U.S.C. §103”, Examiner acknowledges that the arguments and claim amendments (that necessitated a further search and analysis) have been considered, but are not persuasive and have been rendered moot in light of the new grounds of rejection, which cite the new references of Kortina et al., U.S. Pat. Pub. 2014/0143145 A1 (“Kortina”) and Hughes, et al., U.S. Pat. Pub. 2015/0334169 A1 (“Hughes”), which when combined with the rest of the above-cited prior art references, teach, suggest and disclose all of the limitations of all the pending claims.
Therefore, pending claims 1-20 stand rejected under 35 U.S.C. 103, as discussed and detailed above.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Colegate et al., U.S. Pat. Pub. 2017/0270509 A1 – for disclosing subject matter similar to the present claims, e.g., “system and method are disclosed herein leveraging financial networks standards with mobile device data and secure processing and storage environment knowledge to authenticate a device” (Abstract).
Leyva et al., U.S. Pat. Pub. 2013/0232068 A1 – for disclosing subject matter similar to the present claims, e.g., claims 3, 9 & 16 of the first/second merchant application identifiers identifying APIs associated with the first/second merchant applications, see paras. [0045], [0048].
Gilder et al., U.S. Pat. Pub. 2013/0138563 A1 – for disclosing subject matter similar to the present claims, e.g., “computer implemented method, a system, and software provides a new processing origination model allowing a new 6th party in payment processing systems and networks, to inspect transactions before they are authorized, enabled or further processed by the payment or settlement network” (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695

January 29, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
February 2, 2021